EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The title of the specification has been amended as follows:

[[A]] SEMICONDUCTOR DEVICE AND CLOCK DETECTOR 

The above amendment to the title was made to satisfy the requirement that the title be descriptive of the claimed invention (see MPEP 606). If the above title is unsatisfactory for Applicant, Applicant is invited to submit a new, descriptive title via an amendment under 37 CFR 1.312.

The following is an examiner’s statement of reasons for allowance: the most relevant prior art is CN 105811966 A, Tsai (US 2014/0327472), and KR 2010-0018468 A, and Shibuya et al. (US 2006/0063502) which disclose similar frequency detectors in the form of frequency-voltage converters. In each of the above references, an input frequency is converted to an output voltage, which is then compared with a reference. However, the prior art does not disclose providing the reference voltage based on a sub-reference voltage generated according to a frequency of a clock and a preset error voltage. Therefore, the following features are not disclosed in the prior art within the overall context of the claims: 
a reference voltage generator configured to receive the input clock or the output clock, generate a sub-reference voltage in accordance with a frequency of the input clock or a frequency of the output clock, respectively, and generate a reference voltage using the sub-reference voltage and a preset error voltage; and a clock detector configured to receive the output clock, generate a first output voltage in accordance with the output clock, and compare the generated first output voltage with the reference voltage to output an error signal based on the output clock (claims 1 and 20); or
a sample-and-hold circuit which samples the first voltage to output a second voltage which is an average voltage of the first voltage; a voltage regulator which generates a reference voltage having a difference between the second voltage and a preset error voltage; a second capacitor connected to a second current source and charged with a third voltage in accordance with the output clock; and a clock detector which compares the third voltage with the reference voltage to output an error signal based on the output clock (claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849